      Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 HCPERF HOLDINGS B.V.,                            §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §       CIVIL ACTION NO. 4:20-cv-2969
 GD DEVELOPMENT CORPORATION                       §
 and OIL STATES INTERNATIONAL,                    §
 INC.,                                            §
                                                  §
                Defendants.                       §

                                    ORIGINAL COMPLAINT

               Plaintiff HCperf Holdings B.V. (formerly GEODynamics B.V.) (“HCperf”) files

this Original Complaint against Defendants GD Development Corporation (“GD Development”)

and Oil States International, Inc. (“Oil States”), and alleges as follows:

                                        I.      INTRODUCTION

       1.      This breach of contract suit is brought to enforce the terms of a Stock Purchase

Agreement (the “Agreement”), dated December 12, 2017, among HCperf, GD Development, Oil

States and certain shareholders of HCperf, and related Promissory Note in favor of HCperf made

by GD Development and guaranteed by Oil States, through which Plaintiff HCperf sold and

transferred ownership of the shares of its former subsidiary GEODynamics, Inc. (the “Company”)

to Defendant GD Development and its parent company Oil States (the “Transaction”).

       2.      As part of the Agreement, GD Development issued a note to HCperf, guaranteed

by Oil States, in the amount of $25,000,000, plus interest. That note became due as of July 12,

2019. Yet to date, Defendants have refused to pay Plaintiff what it is rightfully and undisputedly

owed under the terms of the note.




                                                  1
       Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 2 of 9




        3.      Additionally, the Agreement obligated Defendants to pay to HCperf any tax refunds

Defendants received on behalf of the Company attributable to any periods prior to the closing date

of the Transaction. Recently, on information and belief, Defendants received such a tax refund

attributable to periods prior to the closing date. However, Defendants have again refused to pay

Plaintiff what it is rightfully and undisputedly owed under the terms of the Agreement.

        4.      Defendants have indicated that the acquisition of the Company has not performed

in line with their expectations. The benefit of hindsight provides no excuse for their evasion of

their legal obligations and disregards the parties’ bargained for Agreement

        5.      HCperf therefore brings this action to recover its breach of contract damages and

seeks all other relief to which it is entitled.

                                              II.       PARTIES

        6.      Plaintiff HCperf is a Netherlands private limited liability company with its principal

offices located at Prins Bernhardplein 200, Amsterdam, 1097 JB Netherlands.

        7.      Defendant GD Development is a Delaware corporation with its principal offices

located at 333 Clay Street, Suite 4620, Houston, Texas 77002. GD Development can be served

through its registered agent: Capitol Services, Inc., 1675 S. State Street, Suite B, Dover, Delaware

19901. GD Development is a wholly-owned subsidiary of Oil States International, Inc.

        8.      Defendant Oil States is a Delaware corporation with its principal offices located at

333 Clay Street, Suite 4620, Houston, Texas 77002. Oil States can be served through its registered

agent: Capitol Corporate Services, Inc., 206 E. 9th Street, Suite 1300, Austin, Texas 78701. Oil

States is the parent company of GD Development.

                                    III.    JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because




                                                    2
       Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 3 of 9




there is complete diversity between the Plaintiff and Defendants and the amount in controversy

exceeds $75,000.

        10.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391

because Defendants are subject to personal jurisdiction in this district and all or a substantial part

of the events giving rise to the claim occurred in this district.

        11.     Additionally, the Agreement which is partially the subject of this dispute contains

a provision wherein each of the Parties submit to the jurisdiction of the courts of the Southern

District of Texas in any proceeding arising out of or relating to the Agreement.

                                    IV.     FACTUAL BACKGROUND

A.      The Promissory Note

        12.     On December 12, 2017,        HCperf (the “Seller”), along with its shareholders and

certain other affiliated parties, entered into the Agreement with GD Development (the “Buyer”)

and Oil States (the “Buyer Parent”) to sell 100% of the issued and outstanding Capital Stock (the

“Shares”) of the Company to Buyer for due consideration and at the purchase price described in

the Agreement. A copy of the Agreement is attached to this Complaint as Exhibit A. The

Transaction closed on January 12, 2018 (the “Closing Date”).

        13.     As part of the total consideration for the Shares, Buyer agreed to issue to Seller an

unsecured promissory note in the principal sum of $25,000,000 (“Seller’s Note”), a form of which

was attached to the Agreement as Exhibit F. See Exhibit A, SPA §§ 1.2, 1.5, 1.6, 4.18.

        14.     On the Closing Date, pursuant to the terms of the Agreement, GD Development

and Oil States executed the Seller’s Note, whereby for value received GD Development promised

to pay HCperf $25,000,000, plus interest, on the terms set forth in the note. A copy of the Seller’s

Note is attached to this Complaint as Exhibit B.




                                                   3
      Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 4 of 9




       15.     Under the terms of the Seller’s Note, the principal amount of the note and all

accrued and unpaid interest is due and payable in full in one installment payment on July 12, 2019,

18 months from the Closing Date. Exhibit B, Note § 1. Except in the event of a default, interest

accrues on the outstanding principal amount at the rate of 2.5% per annum. Id.

       16.     The Seller’s Note provides that failure to pay the note when it becomes due

constitutes an Event of Default. Id. § 5. Upon the occurrence of an Event of Default, the principal

amount of the note and all accrued interest at once becomes due and payable, and during the Event

of Default the note bears interest at the total rate of 4.5% per annum. See id.

       17.     The Seller’s Note constitutes a valid and legally binding obligation of the Buyer,

enforceable against the Buyer in accordance with its terms. Exhibit A, SPA § 4.18.

       18.     Performance of the Buyer’s obligations under the Seller’s Note is unconditionally

and irrevocably guaranteed by the Buyer Parent. Id. § 9.17.

       19.     Although the Seller’s Note became due and payable in full on July 12, 2019, to date

GD Development and Oil States have failed to pay HCperf the amounts undisputedly owed under

the Seller’s Note.

       20.     As of the date of filing, $25,000,000 is outstanding in principal. Additional

amounts are outstanding arising from interest on the note from the date of its execution to its

maturity date at a rate of 2.5% per annum, and from the maturity date until the date the obligation

is satisfied at a rate of 4.5% per annum.

B.     The tax refund obligation

       21.     Additionally, the Agreement includes a provision requiring the Buyer to pay to

Seller any refunds of federal, state, local, and foreign tax of the Company or its subsidiaries

received by the Buyer parties or the Company and its subsidiaries attributable to the period prior




                                                 4
       Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 5 of 9




to the Closing Date of the Agreement, i.e., January 12, 2018. Specifically, Section 5.10(d)

provides:

               The amount or economic benefit of any refund (whether in cash or
               as a credit against or offset to any Tax) of any Tax of the Acquired
               Entities [i.e., the Company and its direct and indirect Subsidiaries]
               attributable to any Pre-Closing Tax Period received by the Buyer,
               any Acquired Entity, or any of their respective Affiliates, but only if
               and to the extent such refund of Taxes exceeds the amount, if any,
               taken into account in the final and binding Closing Working Capital,
               shall be for the account of the Seller.

Exhibit A, SPA § 5.10(d). Any such amount, including any interest received thereon, is to be paid

by the Buyer to the Seller within five days after any such refund is received, credited, or applied

as an offset. Id.

       22.     Section 5.10(d) of the Agreement constitutes a valid and legally binding obligation

of the Buyer, enforceable against the Buyer in accordance with the terms of the Agreement.

       23.     Performance of the Buyer’s obligations under the Agreement, including its

obligations under Section 5.10(d), is unconditionally and irrevocably guaranteed by the Buyer

Parent. Id. § 9.17.

       24.     On information and belief, Oil States has recently received a tax refund of

approximately $19,000,000, attributable to certain Net Operating Losses generated by the

Company for periods prior to the Closing Date, January 12, 2018, which amount exceeds, in its

entirety, the amount taken into account in the final and binding Closing Working Capital (as

defined in the Agreement). On information and belief, Oil States expects to receive an additional

tax refund of approximately $2,500,000 also attributable to the period prior to January 12, 2018.

       25.     Accordingly, the Company has received a refund of a Tax attributable to the pre-

Closing Date period, and under Agreement Section 5.10(d) GD Development is obligated to pay

HCperf the amount or economic benefit of the refund within five days of receiving the same.



                                                 5
      Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 6 of 9




       26.      However, to date, GD Development, as Buyer, and Oil States, as Buyer’s guarantor,

have failed to pay HCperf the amount owed, though payment was due five days after the tax benefit

was received.

       27.      As of the date of filing, on information and belief, approximately $19,000,000 is

outstanding in principal. Interest on the principal is also accruing and owed.

                                   V.      CAUSES OF ACTION

                            Count One—Breach of Promissory Note

       28.      HCperf realleges and incorporates by reference the allegations set forth in the

above paragraphs.

       29.      The Seller’s Note is a valid enforceable contract between HCperf, on the one

hand, GD Development and Oil States, on the other hand.

       30.      HCperf has performed according to the terms of the contract and all conditions

precedent have been met.

       31.      GD Development has breached the Seller’s Note by failing to make payment on

the amounts that were immediately due and payable on July 12, 2019, 18 months after the

Closing Date as defined by the Agreement.

       32.      As a result of GD Development’s breach, HCperf has suffered damages in excess

of $25,000,000.

                     Count Two—Breach of Guaranty (Promissory Note)

       33.      HCperf realleges and incorporates by reference the allegations set forth in the

above paragraphs.

       34.      The Seller’s Note is a valid enforceable contract between HCperf, on the one hand,

and GD Development and Oil States, on the other hand.

       35.      HCperf has performed according to the terms of the contract and all conditions


                                                 6
      Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 7 of 9




precedent have been met.

       36.     Oil States has breached its Guaranty under Section 9 of the Seller’s Note, in which

it unconditionally and irrevocably guarantees to the Seller the performance in full by the Buyer of

the obligations of the Buyer under the Seller’s Note, by failing to cure GD Development’s breach

of the Seller’s Note and failing to make payment to HCperf on amounts immediately due and

payable under the Seller’s Note.

       37.     As a result of Oil States’ breach, HCperf has suffered damages in excess of

$25,000,000.

                               Count Three—Breach of Contract

       38.     HCperf realleges and incorporates by reference the allegations set forth in the

above paragraphs.

       39.     The Agreement is a valid enforceable contract between HCperf, on the one hand,

and GD Development and Oil States, on the other hand.

       40.     HCperf has performed according to the terms of the contract and all conditions

precedent have been met.

       41.     GD Development has breached the Section 5.10(d) of the Agreement by failing to

pay the amount of the tax refund received by Oil States attributable to pre-Closing Date periods,

including any interest received thereon, to HCperf within five days after such refund was received,

credited or applied as an offset.

       42.     As a result of GD Development’s breach, HCperf has suffered damages in excess

of $19,000,000.

                        Count Four—Breach of Guaranty (Tax Refund)

       43.     HCperf realleges and incorporates by reference the allegations set forth in the above

paragraphs.


                                                 7
      Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 8 of 9




       44.     The Agreement is a valid enforceable contract between HCperf and Oil States.

       45.     HCperf has performed according to the terms of the contract and all conditions

precedent have been met.

       46.     Oil States has breached its Guaranty under the Agreement, in which it

unconditionally and irrevocably guarantees to the Seller the performance in full by the Buyer of

the obligations of the Buyer under the Agreement, by failing to cure GD Development’s breach of

Section 5.10(d) of the Agreement and failing to make payment to HCperf on amounts immediately

due and payable under Section 5.10(d) of the Agreement.

       47.     As a result of Oil States’ breach, HCperf has suffered damages in excess of

$19,000,000.

                               VI.     ATTORNEYS’ FEES & COSTS


       48.     HCperf realleges and incorporates by reference the allegations set forth in the

above paragraphs.

       49.     HCperf is entitled to recover its attorneys’ fees from Defendants pursuant to the

provisions of Section 38.001 et seq. of the Texas Civil Practice and Remedies Code and sues for

its reasonable and necessary attorneys’ fees.

                                          VII.    PRAYER

               For the foregoing reasons, Plaintiff HCperf Holdings B.V. asks for judgment

against the Defendants for all amounts owed under the Seller’s Note and the Agreement, plus

interest; for its attorneys’ fees incurred; and for pre- and post-judgment interest, costs of court,

and all other relief to which it may be justly entitled.




                                                  8
    Case 4:20-cv-02969 Document 1 Filed on 08/24/20 in TXSD Page 9 of 9




Dated August 24, 2020                    Respectfully submitted,

                                         BAKER BOTTS L.L.P.

                                         /s/ David. D. Sterling
                                         David D. Sterling
                                         Attorney-In-Charge
                                         Texas Bar No. 19170000
                                         Margaret Wittenmyer
                                         Texas Bar No. 24106593
                                         910 Louisiana St.
                                         Houston, Texas 77002
                                         Tel: (713) 229-1946
                                         Fax: (713) 229-7946
                                         david.sterling@bakerbotts.com
                                         margaret.wittenmyer@bakerbotts.com

                                         ATTORNEYS FOR PLAINTIFF
                                         HCPERF HOLDINGS B.V.




                                     9
